DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Receipt
	Applicant’s Response, filed 4/29/22, in reply to the Office Action mailed 2/4/22, is acknowledged and has been entered.  Claims 1 and 11 have been amended.  Claims 28 and 29 are newly added.  Claims 1-29 are pending, of which claims 17-27 are withdrawn from consideration at this time as being drawn to a non-elected invention.  Claims 1-16, 28 and 29 are readable upon the elected invention and are examined herein on the merits for patentability.

Response to Arguments
	Applicant’s arguments have been fully considered.  Any rejection not reiterated herein has been withdrawn as being overcome by claim amendment.  New grounds of rejection are set forth herein, necessitated by claim amendment.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5- 7, 11-13, 28 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohnishi et al. (Biochimica et Biophysica Acta, 1987, 915(2), p. 180-7), as evidenced by Beard (Progress in Biophysics and Molecular Biology, 2004, 85, p.  33-69).
Ohnishi discloses that calsequestrin (Mr = 40,000) is a calcium-binding protein (Kd = 1 mM, 50 sites/molecule) located within the terminal cisternae of the sarcoplasmic reticulum of skeletal muscle cells. The interaction of terbium, a calcium analog, with rabbit skeletal muscle calsequestrin was studied by fluorescence and circular dichroism spectroscopy. Direct measurement of terbium binding using a fluorescence assay for terbium revealed that calsequestrin bound approx. 30 mol of terbium per mol of protein with an affinity of approx. 7 µM. The fluorescence of terbium measured at 545 nm was enhanced dramatically upon binding to calsequestrin, reaching a maximum value at a terbium to protein ratio of 28. The excitation spectrum of protein-bound terbium and chemical modification studies revealed that energy transfer occurred between aromatic residues, including tryptophan and bound terbium. Terbium bound to calsequestrin could he removed by EGTA, or displaced by Ca2+ or La3+. In the presence of Ca2+ or La3+ terbium bound to calsequestrin with a higher apparent affinity and lower capacity. 0.1 M KCI or 5 mM MgCl2 had little effect on terbium binding. Terbium increased the intrinsic fluorescence of calsequestrin 2-fold, and increased the a-helical content of calsequestrin from 16 to 33%. Terbium binding induces the same conformational changes in calsequestrin as does calcium, confirming that terbium is a useful calcium analog in this system (abstract).
With regard to claim 6, direct measurement of Tb3+ binding revealed that the calsequestrin bound a maximum of approx. 30 mol of Tb3+ per mol of protein with an affinity of 5-10 µM. The capacity of calsequestrin for Tb3+ is lower than for Ca2+ (50 sites/molecule); however, Tb3+ binds to calsequestrin with a much higher affinity.  It is noted that the 30 sites with affinity of 5-10 µM is within the range of high and medium affinity, as set forth in published paragraph 0061 of the instant specification.
With regard to claim 5, titrations were carried out in the presence of La3 + (Fig. 5).  La3+ decreased the maximum luminescence but increased the apparent affinity of calsequestrin for Tb3+ (page 184).
With regard to the limitation wherein the polypeptide is a genetically engineered, recombinant polypeptide, see MPEP 2113.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ).  In the instant case, the recitation of “genetically engineered” and “recombinant” does not distinguish over the structure of the polypeptide itself.  It is noted that dependent claim 29 recites calsequestrin, as such calsequestrin does not contain an Ef-hand binding motif.  With regard to claims 7 and 14, the polypeptide is modified at least in that it binds terbium.  
Normally, only one reference should be used in making a rejection under 35 U.S.C. 102.  However, a 35 U.S.C. 102 rejection over multiple references has been held to be proper when the extra references are cited to: (A) Prove the primary reference contains an "enabled disclosure;" (B) Explain the meaning of a term used in the primary reference; or (C) Show that a characteristic not disclosed in the reference is inherent.  For example, "to serve as an anticipation when the reference is silent about the asserted inherent characteristic, such gap in the reference may be filled with recourse to extrinsic evidence. Such evidence must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill." Continental Can Co. USA v. Monsanto Co., 948 F.2d 1264, 1268, 20 USPQ2d 1746, 1749 (Fed. Cir. 1991).  See MPEP 2131.01.
In the instant case, Beard is included to show that calsequestrin contains 400 amino acid residues. 

Claim(s) 1-4, 7, 11, 13 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meier et al. (J. Chem. Tech. Biotechnol. 1995, 64, 149-152), as evidenced by Brodersen, (Science Progress, 1999, 82(4), p. 295-312) and Titani (Biochemistry, 1972, 11(13), p. 2427-35).
Meier discloses that thermolysin metalloprotein affinity metal chromatography (MAMC) has been shown to be effective for the removal and concentration of lanthanide and actinide ions from aqueous solution. Using solutions of trivalent lanthanide ions of appropriate radii and of Th4+ and UO22+ ions as models, the calcium- binding sites of immobilized thermolysin have shown appreciable potential for the decontamination of actinide-bearing waste solutions (abstract).  The protein possesses four calcium-binding sites (three of which can be substituted facilely with lanthanide ions) (page 149).
Of the metals reported to displace calcium from the calcium-binding enzyme thermolysin, only lanthanides effectively were bound by thermolysin under the   conditions of MAMC chromatography. Because of their larger charge to size ratios, high valent actinide ions such as Th4+ and UO22+ (and presumably others such as Pu4+, Pus+, and Pu6+) also effectively displace calcium from thermolysin.  Indeed, the actinide ions appear to displace calcium at effectively lower concentrations than the trivalent lanthanide ions. Thus, at dilute   metal    ion    concentrations, the thermolysin- MAMC matrix is essentially specific for the actinides compared with all other ions   reported to displace calcium from the protein. It is also noteworthy that this ability to remove and recover actinide ions from aqueous solutions is accomplished at pH values ranging from 7.5 to 3.5. While a number of other materials are able to adsorb actinide ions in   this pH range, recovery requires very acidic and corrosive conditions, well below pH 3.5. Hence, thermolysin MAMC shows some viability for use in the removal and recovery of actinide ions from aqueous solution (page 152).
With regard to the limitation wherein the polypeptide is a genetically engineered, recombinant polypeptide, see MPEP 2113.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ).  In the instant case, the recitation of “genetically engineered” and “recombinant” does not distinguish over the structure of the polypeptide itself.  With regard to claims 7 and 14, the polypeptide is modified at least in that it binds Th4+ and UO22+.  
Normally, only one reference should be used in making a rejection under 35 U.S.C. 102.  However, a 35 U.S.C. 102 rejection over multiple references has been held to be proper when the extra references are cited to: (A) Prove the primary reference contains an "enabled disclosure;" (B) Explain the meaning of a term used in the primary reference; or (C) Show that a characteristic not disclosed in the reference is inherent.  For example, "to serve as an anticipation when the reference is silent about the asserted inherent characteristic, such gap in the reference may be filled with recourse to extrinsic evidence. Such evidence must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill." Continental Can Co. USA v. Monsanto Co., 948 F.2d 1264, 1268, 20 USPQ2d 1746, 1749 (Fed. Cir. 1991).  See MPEP 2131.01.
In the instant case, Brodersen is included to show that thermolysin is not included in the EF-hand group of calcium binding proteins (page 301).  Titani is included to show that thermolysin contains more than 300 amino acid residues (Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 5-16, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Ohnishi et al. (Biochimica et Biophysica Acta, 1987, 915(2), p. 180-7) in view of MacKenzie et al. (Immunotechnology, 1995, 1, 139-50).
Ohnishi teaches terbium binding to calsequestrin as a calcium analog, as set forth above.
With regard to claims 8-10 and 14-16, Ohnishi does not specifically teach a fusion protein comprising an antibody.
MacKenzie teaches the combination of an antibody fragment with a lanthanide chelating protein has desirable characteristics for fluorescence-based immunoassays and tumor radioimmunotherapy. As a model for this design, a fusion protein consisting of a single-chain antibody linked to an engineered version of oncomodulin, a protein with two Ca2+-binding motifs (the CD and EF loops), was produced by secretion from Escherichia coli in good yield. The single-chain antibody was specific for a Salmonella O-polysaccharide. The CD loop of oncomodulin had been redesigned to bind lanthanide ions with high affinity. The fusion protein was shown to have antigen-binding activity that was comparable to that of the unfused single-chain antibody, to bind Tb3+ with very high affinity and to give strong, sensitized Tb3+ luminescence via excitation of the tryptophan residue in the CD loop. A second fusion protein containing a 30-residue helix-loop-helix motif as the lanthanide-binding component was also prepared, but showed considerably lower solubility. Competition for Tb3+ binding by a series of metal chelators indicated that the affinities of the oncomodulin and 30 residue fusions for Tb3+ were approximately 1011 M−1 and 107 M−1, respectively. Time-resolved lanthanide luminescence photography of electrophoresis gels demonstrated that the helix-loop-helix Ca2+-binding could be used to specifically visualize the scFv fragment (abstract and page 140).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide a fusion protein comprising a single-chain antibody linked to a calcium binding protein such as calsequestrin when the teaching of Ohnishi is taken in view of MacKenzie.  Each of Ohnishi and MacKenzie are directed to calcium-binding proteins which bind lanthanide with high affinity.  One would have been motivated to provide a fusion protein with lanthanide binding calsequestrin, with a reasonable expectation of success, because MacKenzie teaches that calcium binding proteins are attractive as partners in bifunctional antibody fusion proteins that can be used as fluorescent immunoassay reagents or radiotherapeutics.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928. The examiner can normally be reached Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHS/

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618